MEMORANDUM OF DECISION.
Matthew Downing appeals from his conviction of aggravated assault, 17-A M.R. S.A. § 208 (1983) following a jury trial in the Superior Court, Aroostook County. He complains of the trial court’s failure to give a requested jury instruction on serious bodily injury and asserts that the evidence of serious bodily injury was insufficient. We affirm the judgment.
Because the requested instruction was incomplete and misleading, we see no merit in Downing’s first claim. State v. Bennett, 416 A.2d 720, 723 (Me.1980). The jury instructions were adequate for this case. We likewise conclude that Downing’s claim of insufficiency of the evidence lacks merit. The medical evidence was sufficient to permit the jury rationally to conclude that Downing recklessly inflicted serious bodily injury upon the victim. State v. Colomy, 407 A.2d 1115, 1119-20 (Me.1979).
The entry is:
Judgment affirmed.
All concurring.